Judgment unanimously affirmed. Memorandum: In dismissing the CPLR article 78 petition seeking to annul three prison disciplinary determinations rendered 17 to 21 months before commencement of the proceeding, the court properly declined to give petitioner the benefit of the tolling provision of CPLR 208. The record establishes that petitioner was not mentally disabled within four months of the commencement of the proceeding (see, Barnes v County of Onondaga, 65 NY2d 664, 666; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C208:l, C208:2, at 386-387). In any event, dismissal is required because petitioner failed to exhaust his administrative remedies (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Article 78.) Present—Denman, P. J., Callahan, Pine, Doerr and Boehm, JJ.